Citation Nr: 1614074	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for varicose veins of the right lower extremity.

2.  Entitlement to disability ratings in excess of 10 percent prior to January 14, 2013, and in excess of 40 percent thereafter, for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied ratings in excess of 10 percent each for the Veteran's varicose veins of the lower extremities.  In a March 2013 rating decision, the RO increased the Veteran's rating for his varicose veins of the left lower extremity to 40 percent as of January 14, 2013.

Following a February 2012 remand, the Board denied the Veteran's claims for higher ratings for his varicose veins of the lower extremities in a January 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2015 decision as to such issues, and observed that a claim for TDIU that was also denied in the January 2015 Board decision was not appealed to the Court, and should be dismissed.  The Court granted the JMR in a February 2016 Order.  Therefore, the issue of entitlement to a TDIU is not before the Board, and the remaining issues return to the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran's varicose veins of the right lower extremity are characterized by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

2.  Throughout the appeal, the Veteran's varicose veins of the left lower extremity are characterized by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; however, they are not characterized by the combination of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or by massive board-like edema with constant pain at rest attributed to the effects of varicose veins.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation, and no higher, for varicose veins of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104 Diagnostic Code 7120 (2015).

2.  Prior to January 14, 2013, the criteria for a 40 percent disability evaluation, and no higher, for varicose veins of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104 Diagnostic Code 7120 (2015).

3.  As of January 14, 2013, the criteria for a disability rating in excess of 40 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decisions by way of letters sent to the Veteran in May 2007 and October 2007 that informed him of his duty and the VA's duty for obtaining evidence.  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  The letters also notified the Veteran that the evidence must show that his service-connected disabilities had gotten worse.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment records, post-service treatment records, Social Security Administration records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the November 2007 and January 2013 VA examination reports regarding his service-connected varicose veins of the lower extremities, VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

This claim was remanded by the Board for additional development in February 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested additional treatment records and lay statements.  Additionally, VA provided the Veteran with a new examination in January 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.



Analysis: Increased Ratings for Varicose Veins of the Lower Extremities

The Veteran contends in his April 2007 claim that higher ratings for his varicose veins of the lower extremities are warranted because he experiences "persistent edema, ulcerations of the skin, eczema and a change in pigmentation."

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

For varicose veins, a 10 percent rating applies where there is intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The RO has evaluated the Veteran's varicose veins of the right lower extremity at 10 percent throughout the appeal; and has evaluated his varicose veins of the left lower extremity at 10 percent prior to January 14, 2013, and at 40 percent as of that date.  38 C.F.R. § 4.104, Diagnostic Code 7120.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that disability evaluations of 40 percent, but no higher, for each lower extremity are warranted throughout the appeal.  Specifically, 40 percent ratings are warranted because the Veteran competently and credibly reported in April 2007 that he experiences persistent edema, ulcerations of the skin, eczema and a change in pigmentation.  The Veteran is competent as a lay person to observe varicose veins and associated symptoms because they are within the scope of that which he can perceive with his senses.  See 38 C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran's reports are credible because they are consistent with the November 2007 VA examiner's finding of bilateral edema, and with the January 2013 VA examiner's findings of bilateral stasis pigmentation or eczema.

Ratings in excess of 40 percent are not warranted for either lower extremity because the Veteran does not have persistent ulceration.  Specifically, the Veteran has never reported that his ulceration was persistent, and moreover both the November 2007 and January 2013 VA examiners found no ulceration at the time of those examinations.  Further, no evidence of massive board-like edema with constant pain at rest attributed to the effects of varicose veins is of record.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applied rating criteria adequately contemplate the severity and symptoms of the Veteran's bilateral lower extremity varicose vein disabilities, such as persistent edema, ulcerations of the skin, eczema and a change in pigmentation.  The rating criteria are therefore adequate to evaluate the Veteran's bilateral varicose vein disabilities and referral for consideration of an extraschedular rating is not warranted.


ORDER

A 40 percent disability rating for varicose veins of the right lower extremity is granted, subject to the applicable criteria governing the payment of monetary benefits.

Prior to January 14, 2013, a 40 percent disability rating for varicose veins of the left lower extremity is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of January 14, 2013, a disability rating in excess of 40 percent for varicose veins of the left lower extremity is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


